Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 06/01/2022 have been fully considered but they are not persuasive. Applicant argues on remarks pages 10-14 and specifically on page 12 lines 12-14 [“Rather, there is no disclosure or suggestion in Yeh that there is both an estimation of a blurriness of such a target image and an estimation of another image from which the target image is generated by such a resizing of the input image. 
Further, Yeh does not disclose or suggest estimating a blurriness of the captured image that includes the nose region and the cheek region. 
Still further, neither of the nose region nor the cheek region can be considered an input image from which such a claimed target image is generated by resizing of either of the nose region or cheek region. 
Lastly, the nose region for which blurriness is estimated in Yeh is not a target region generated by a resizing of the cheek region, and the cheek region for which blurriness is estimated in Yeh is not a target region generated by a resizing of the nose region. 
Accordingly, Yeh cannot disclose or suggest both the claimed "estimating a blur of the target image; and estimatinq a blur of the input imaqe based on the size information of the input image," of claim 1.--- ---------Based on the above explanation of the actual disclosure of Yeh, it is respectfully submitted that Yeh also fails to respectively disclose or suggest the features of each of independent claims 11 and 20. 
Moreover, with further regard to independent claim 20, claim 20 recites: An apparatus with user verification, comprising:13 Atty. Docket No. 012052.1811 
Application No. 16/867,749 
a camera configured to capture an input image; and one or more processors configured to: resize the input image to generate a target image of a preset size different from a size of the input image; estimate a blur of the target image; estimate a blur of the input image based on the size of the input image, the preset size, and the estimated blur of the target imaqe; 
perform a liveness test on the input image based on the estimated blur of the input image; and 
perform the user verification based on a result of the liveness test. 
(Emphasis added). 
Applicants respectfully submit that there is no teaching or suggestion in Yeh of at least the feature "estimate a blur of the input image based on the size of the input image, the preset size, and the estimated blur of the target image," as recited in claim 1. 
In addressing the above-noted feature of the claim, the Office again cites to Sections 2.1 and 2.2 of Yeh, as illustrated above. 
These cited portions of Yeh merely teach that feature extraction is performed based on a level of blurriness of the input image. 
Applicants respectfully submit that Yeh makes no teaching with regard to estimatinq a blur of the input image based on (1) the size of the input image, (2) the preset size [of a target imaqe, and (3) the estimated blur of the target imaqe. 
Accordingly, Applicants respectfully submit that Yeh cannot, and does not, teach or suggest the feature "estimate a blur of the input imaqe based on the size of the input imaqe, the preset size, and the estimated blur of the target imaqe," as recited in claim 20. 
 ], examiner respectfully disagrees.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., both an estimation of a blurriness of such a target image and an estimation of another image from which the target image is generated by such a resizing of the input image) are not recited in the rejected independent claims 1, 11 and 20.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In view of the above examiner maintains the rejections presented in the last office action. The rejections are presented below.

Drawings
The drawings “FIG. 3” filed on 06/01/2022 is objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a blur estimation model based on a neural network” as claimed in claims 9 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 26 recites “resizing a Region of in ROI” in line 2. It is unclear as to what is the scope of “a Region of in ROI”. Amendments/clarification are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 10-12, 15-16, 20-21, 23, 26, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL1 (Face Liveness Detection with feature detection between Sharpness and Blurriness, Chun-Hsiao Yeh et al., MVA, May 8-12 2017, Pages 368-371) hereafter NPL1.

1. Regarding claim 1, NPL1 discloses a processor-implemented method with blur estimation (figs 1-2 shows the processor implemented method, Pages 368 and 371 discloses the algorithm and method for computing (i.e processor implemented) the level of blurriness, page 370 section 3 discloses computation time (i.e processor implemented, also see page 371 section 3.3 where intel 3.20Ghz machine is disclosed)), comprising: 
acquiring size information of an input image (page 369 section 2.1 discloses detecting the whole (i.e size, section 2.1 discloses the size of the input image is too large) face as the input image, examiner notes that the specifics of the size are not required by the current claim, fig 1 shows the whole size face acquired as the input image meeting the above claim limitations); 
resizing the input image to generate a target image of a preset size (page 369, fig 1 , section 2.1 shows and discloses “Therefore we divide and downsize (i.e resize) the input face image into 3x3 grids and only extract the nose part (i.e to generate a target image of preset size by 1/3 in height and width if the size of the input image is too large) and the cheek part meeting the above claim limitations, fig 2 also shows the nose part (i.e target image size) and the cheek part size (i.e could also be the target image) meeting the above claim limitations); 
estimating a blur of the target image (fig 2 shows as the output the calculation of the level of blurriness of the nose part (i.e estimating a blur of the target image) meeting the above claim limitations, examiner notes that the specifics of estimating are not required by the current claim); and 
estimating a blur of the input image based on the size information of the input image (page 369 section 2.1 discloses the size of the input image and section 2.2 discloses the level of blurriness of the input image meeting the above limitations of estimating a blur of the input image based on the size information of the input image, examiner notes that the specifics of the estimating are not required by the current claim).  

2. Regarding claim 2, NPL1 discloses the method of claim 1, wherein the acquiring of the size information of the input image comprises acquiring size information of a region of interest (ROI) in the input image (figs 1 and 2 both shows wherein the acquiring of the size information of the input image comprises acquiring size information of a region of interest (ROI, i.e nose and cheek) in the input image).  

3. Regarding claim 5, NPL1 discloses the method of claim 1, further comprising: performing a liveness test on the input image based on a result of a comparison between the estimated blur of the input image and a threshold (fig 1 shows procedures of the proposed face liveness detection algorithm calculating the level of blurriness (B) of the input image (page 369 section 2.2 2nd column discloses if the sum of the D(x,y) is small the original image I(x,y) would be blurred already) and comparing with the threshold meeting the above claim limitations, examiner notes that the specifics of a threshold are not required by the current claim, page 369 section 2.1 discloses the size of the input image and section 2.2 discloses the level of blurriness of the input image meeting the above limitations of estimating a blur of the input image).  

4. Regarding claim 6, NPL1 discloses the method of claim 5, wherein the threshold adaptively varies based on the size information of the input image (page 370 section 3.2 discloses the nose and the cheek areas in the input image (size information of the input image) and the B (i.e the blur) and the MThreshold varies or (different) meeting the claim limitations).  

5. Regarding claim 10 see the explanation of claim 1 and from the disclosure of NPL1 pages 368-371, intel core processor of 3.20GHz machine performing the proposed algorithm, a non-transitory computer-readable recording medium storing instructions is inherently present in executing the stored instructions that, when executed by a processor, cause the processor to perform the method of claim 1.  
6. Claim 11 is a corresponding apparatus claim of claim 1. See the explanation of claim 1. Examiner notes that from the disclosure (page 368-371) of the proposed algorithm/method running on Intel core 3.20Ghz processor an apparatus with blur estimation, comprising: a memory storing computer-readable instructions; and one or more processors executing the instructions to perform the steps in claim 11 is inherent meeting the claim limitations.

7. Claim 12 is a corresponding apparatus claim of claim 2. See the explanation of claim 2.

8. Claim 15 is a corresponding apparatus claim of claim 5. See the explanation of claim 5.

9. Claim 16 is a corresponding apparatus claim of claim 6. See the explanation of claim 6.

10. Regarding claim 20, NPL1 discloses an apparatus (figs 1-2 shows the system/apparatus/method) with user verification, comprising: a camera configured to capture an input image (fig 1 shows a camera to capture input face image of the person (user) meeting the above claim limitations); and one or more processors (Examiner notes that from the disclosure (page 368-371) of the proposed algorithm/method running on Intel core 3.20Ghz processor meeting the limitations of one or more processors) configured to: 
resize the input image to generate a target image of a preset size (page 369, fig 1 , section 2.1 shows and discloses “Therefore we divide and downsize (i.e resize) the input face image into 3x3 grids and only extract the nose part (i.e to generate a target image of preset size by 1/3 in height and width if the size of the input image is too large) and the cheek part meeting the above claim limitations, fig 2 also shows the nose part (i.e target image size) and the cheek part size (i.e could also be the target image) meeting the above claim limitations) different from a size of the input image (page 369 section 2.1 discloses detecting the whole (i.e size, section 2.1 discloses the size of the input image is too large) face as the input image, examiner notes that the specifics of the size are not required by the current claim, fig 1 shows the whole size face acquired as the input image (i.e different size than the target size) meeting the above claim limitations); 
estimate a blur of the target image (fig 2 shows as the output the calculation of the level of blurriness of the nose part (i.e estimating a blur of the target image) meeting the above claim limitations, examiner notes that the specifics of the estimating are not required by the current claim); 
estimate a blur of the input image based on the size of the input image, the preset size, and the estimated blur of the target image (page 369 section 2.1 discloses the size of the input image and section 2.2 discloses the level of blurriness of the input image meeting the above limitations of estimating a blur of the input image based on the size information of the input image, page 369 fig 1 also shows the level of blurriness calculated based on the size of the nose and cheek (i.e the estimated blurriness of the target image of the preset size) meeting the above claim limitations, examiner nots that the specifics of the estimating are not required by the current claim); 
perform a liveness test on the input image based on the estimated blur of the input image (fig 1 shows the proposed algorithm for performing the liveness test on the face image of the person/user i.e real (live) face or spoof face based on the estimated blur (i.e the blurriness of the input image (section 2.2 discloses the level of the blurriness of the input image) meeting the above claim limitations); and 
perform the user verification based on a result of the liveness test (fig 1 shows the result of the liveness test (pages 368-371 figs 1-4 discloses the systems for identity authentication and recognition based on the liveness (i.e the user verification/recognition/authentication), fig 1 shows and discloses the i.e the real face or the spoof face (i.e the result of the liveness test) meeting the above claim limitations).  

11. Regarding claim 21, NPL1 discloses the apparatus of claim 20, wherein the preset size is smaller than the size of the input image, and each of the preset size and the size of the input image is a resolution (page 369 section 2.1 shows the 3X3 size of the input face image (i.e preset size resolution) and page 370 discloses the size of the input image to be 1920X2880 pixels (i.e resolution) meeting the above claim limitations).  

12. Regarding claim 23, NPL1 discloses the apparatus of claim 20, wherein the performing of the liveness test on the input image based on the estimated blur of the input image comprises comparing the estimated blur of the input image to a threshold (fig 1 shows procedures of the proposed face liveness detection algorithm calculating the level of blurriness (B) of the input image (page 369 section 2.2 2nd column discloses if the sum of the D(x,y) is small the original image I(x,y) would be blurred already) and comparing with the threshold meeting the above claim limitations, page 369 section 2.1 discloses the size of the input image and section 2.2 discloses the level of blurriness of the input image meeting the above limitations of estimating a blur of the input image). 

13. Regarding claim 26 as best understood by the examiner, NPL1 discloses the apparatus of claim 11, wherein the resizing of the input image to generate the target image comprises resizing a Region of in ROI to generate the target image (page 369, fig 1 , section 2.1 shows and discloses “Therefore we divide and downsize (i.e resize) the input face image into 3x3 grids and only extract the nose part (i.e to generate a target image of preset size by 1/3 in height and width if the size of the input image is too large (i.e resizing ROI absent the specifics of the ROI and as best understood by the examiner) and the cheek part meeting the above claim limitations, fig 2 also shows the nose part (i.e target image size) and the cheek part size (i.e could also be the target image) meeting the above claim limitations).


14. Regarding claim 28, NPL1 discloses the apparatus of claim 20, wherein the size of the input image is an acquired size information of a region of interest (ROI) in the input image (page 369, fig 1 , section 2.1 shows and discloses “Therefore we divide and downsize (i.e resize) the input face image into 3x3 grids and only extract the nose part (i.e to generate a target image of preset size by 1/3 in height and width if the size of the input image is too large (i.e acquired size information of a ROI absent the specifics) and the cheek part meeting the above claim limitations, fig 2 also shows the nose part (i.e target image size) and the cheek part size (i.e could also be the target image) meeting the above claim limitations).

15. Regarding claim 29 see the explanation of claim 6.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Xu et al. (US20180157899) hereafter Xu.

16. Regarding claim 7, NPL1 discloses the method of claim 5. As seen above NPL1 also shows and discloses performing the liveness test based on the threshold (Figs 1-4). NPL1 however is silent and fails to disclose wherein the liveness test fails in response to the estimated blur of the input image being less than the threshold, a result of the liveness test is that the input image represents a live image, and wherein, in response to the estimated blur of the input image being greater than or equal to the threshold, the result of the liveness test is that the input image does not represent the live image.  
	Xu discloses in response to the estimated blur of the input image being less than the threshold, a result of the liveness test is that the input image represents a live image, and wherein, in response to the estimated blur of the input image being greater than or equal to the threshold, the result of the liveness test is that the input image does not represent the live image  (paras 0025, 0049, 0131-0132, 0139 and figs 3B, 5-6 shows and discloses the above limitations. Examiner notes that fig 5 step 521 shows the true/real/live face (i.e verification of the true or the real or liveness face of the person. In fig 6 image 611 is the image of the true target/real/liveness target having a blur amount (i.e blur amount in the image is less than the threshold (level amount value) in succeeding/determination of true target image/face/liveness face, examiner notes that the specifics of the threshold amount/level/value/score are not required by the current claim, Image 622 is a blur spoof image (fig 622 shows the image is totally blurred i.e the blur amount being large or greater of the spoof image (i.e the liveness image does not represent an input image or it s a a spoof image), examiner notes that the specifics of the threshold are not required by the current claim) including detected false target and finally displaying the verification result on display 850 meeting the above limitations of wherein the liveness test fails in receiving a verification, in response to the estimated blur of the input image being greater than or equal to the threshold, and wherein the liveness test succeeds in receiving the verification, in response to the estimated blur of the input image being less than the threshold). Before the effective filing date of the invention was made, NPL1 and Xu are combinable because they are from the same field of endeavor and analogous art of image processing. Also it would be obvious to incorporate the teachings of determining the liveness success/fail as taught by Xu in the method of NPL1. The suggestion/motivation is a guaranteed accurate detection at para 0052.

17. Claim 17 is a corresponding apparatus claim of claim 7. See the corresponding explanation of claim 7.

18. Regarding claim 24 explanation corresponding to claim 7 applies. See the corresponding explanation of claim 7.

Claims 9, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2 (Face spoof detection using image distortion analysis and image Quality assessment, Shilpa Unnikrishnan et al., IEEE, 978-1-5090-3751-3, 2016, Pages 1-5) hereafter NPL2.

19. Regarding claim 9, NPL1 discloses the method of claim 1. NPL1 discloses estimating the blur in the input image. NPL1 however fails to disclose wherein the estimating of the blur of the input image comprises estimating the blur of the input image using a blur estimation machine learning model.  
	NPL2 discloses wherein the estimating of the blur of the input image comprises estimating the blur of the input image using a blur estimation model based on a machine learning model (Page 368 system model discloses determining/estimating the features/vectors such as blurriness, reflection etc. and they are fed to the neural network classifier to classify the input image as fake/spoof or genuine image (i.e the blur estimation based neural network model (i.e machine learning model)) and Figs 1- 2 also shows estimating the blur of the input image using a neural network model (i.e machine learning model) meeting the above claim limitations). Before the effective filing date of the invention was made, NPL! And NPL2 are combinable because they are from the same filed of endeavor are analogous art of image processing. Also it would be obvious to incorporate the teachings of blur estimation using Neural network as taught by NPL2 in to the method of NPL1. The suggestion/motivation would be a much better increased detection rate on page 5 section V.

20. Claim 19 is a corresponding apparatus claim of claim 9. See the explanation of claim 9.

21. Regarding claim 25, NPL1 and NPL2 discloses the method of claim 9. NPL2 discloses further wherein the blur estimation machine learning model is a blur estimation neural network (Page 368 system model discloses determining/estimating the features/vectors such as blurriness, reflection etc. and they are fed to the neural network classifier to classify the input image as fake/spoof or genuine image (i.e the blur estimation based i.e machine learning model/neural network model) and Figs 1- 2 also shows estimating the blur of the input image using machine learning model (i.e a blur estimation machine learning model/neural network model) meeting the above claim limitations). 

Allowable Subject Matter
Claims 3-4, 8, 13-14,18,22, 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner also cites references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669